Citation Nr: 1326928	
Decision Date: 08/22/13    Archive Date: 08/29/13

DOCKET NO.  09-22 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for pseudofolliculitis barbae.

2. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hearing loss.

3. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for headaches.

4. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

5. Entitlement to service connection for tinnitus.

6. Entitlement to service connection for a low back disorder. 

7. Entitlement to service connection for tinea pedis.

8. Entitlement to service connection for tinea cruris.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from April 1997 to June 1999. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO).

In March 2009, the Veteran, accompanied by his authorized representative, testified before a Decision Review Officer (DRO), at the RO (DRO hearing). A transcript of that hearing has been associated with the claims file.

In March 2011, the Veteran, accompanied by his authorized representative, appeared at a hearing held before the below-signed Veterans Law Judge (VLJ) in Washington, D.C (Central Office hearing). A transcript of that hearing has been associated with the claims file.

On the record during the March 2011 Central Office hearing, the Veteran, through his authorized representative, withdrew his appeals for the following issues: whether new and material evidence had been submitted to reopen a claim of entitlement to service connection for arthritis of the knees, claimed as aching in the bones and joints; entitlement to service connection for a sinus disability claimed as sinusitis and rhinitis; entitlement to service connection for a cardiac disability; entitlement to service connection for a right knee disability; and entitlement to service connection for a left knee disability. As the Veteran's decision to withdraw these appeals left the Board without jurisdiction, in a September 2011 Board decision, the Board dismissed them. 

In the September 2011 decision, the Board reopened the claim for service connection for an acquired psychiatric disorder and remanded the claims remaining on appeal to the Appeals Management Center (AMC) for additional development.

Please note this appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2012). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for an acquired psychiatric disorder and headaches are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1. In an April 2001 rating decision, the VA Regional office in Washington, DC denied service connection for pseudofolliculitis barbae because the evidence did not indicate that the claimed disorder was related to service.

2. The evidence associated with the claims file subsequent to the April 2001 rating decision does not indicate any relationship between a currently diagnosed 
pseudofolliculitis barbae disorder and service; and the newly submitted evidence does not raise a reasonable possibility of substantiating the claim of service connection for pseudofolliculitis barbae. 

3. In an April 2001 rating decision, the VA Regional office in Washington, DC denied service connection for hearing loss because the evidence did not indicate that the Veteran had a diagnosed hearing loss disorder and that the disorder was related to service.

4. The evidence associated with the claims file subsequent to the April 2001 rating decision is cumulative and redundant of evidence of record prior to the April 2001 rating decision, and the newly submitted evidence does not raise a reasonable possibility of substantiating the claim of service connection for hearing loss.

5. In an April 2001 rating decision, the VA Regional office in Washington, DC denied service connection for headaches because the evidence did not indicate that the Veteran's diagnosed migraine headache disorder was related to service.

6. The evidence associated with the claims file subsequent to the April 2001 rating decision suggests a relationship between a diagnosed headache disorder and service, and the newly submitted evidence raises a reasonable possibility of substantiating the claim of service connection for headaches.

7. The Veteran does not have a current tinnitus disorder that began during service or is related to any incident of service.  

8. The Veteran does not have a current low back disorder that began during service or is related to any incident of service.  

9. The Veteran does not have a current bilateral tinea pedis disorder that began during service or is related to any incident of service.  

10. The Veteran does not have a current tinea cruris disorder that began during service or is related to any incident of service.  
CONCLUSIONS OF LAW

1. The April 2001 rating decision denying service connection for pseudofolliculitis barbae became final. 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2012); 
38 C.F.R. §§ 20.302, 20.1103 (2012).

2. Evidence received since the April 2001 rating decision is not new and material, and service connection for pseudofolliculitis barbae is not reopened. 38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2012).

3. The April 2001 rating decision denying service connection for hearing loss became final. 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2012); 38 C.F.R. 
§§ 20.302, 20.1103 (2012).

4. Evidence received since the April 2001 rating decision is not new and material, and service connection for hearing loss is not reopened. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2012).

5. The April 2001 rating decision denying service connection for headaches became final. 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.302, 20.1103 (2012).

6. Evidence received since the April 2001 rating decision is new and material, and service connection for headaches is reopened. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2012).

7. The criteria for entitlement to service connection for tinnitus have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2012).

8. The criteria for entitlement to service connection for a low back disorder have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2012).

9. The criteria for entitlement to service connection for bilateral tinea pedis have not been met. 38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2012).

10. The criteria for entitlement to service connection for tinea cruris have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."), and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d) (West 2002 & Supp. 2012); see also 38 C.F.R. § 19.7 (2012) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). Because the determination below reopens the Veteran's claim for service connection for headaches, there is no reason to discuss how VA has satisfied the VCAA duties to notify and assist regarding that issue. As the Board will deny the Veteran's claims to reopen service connection for pseudofolliculitis barbae and hearing loss, and service connection for tinnitus, a low back disorder, tinea pedis, and tinea cruris, the Board will discuss VA's fulfillment of the duties to notify and assist regarding those issues. 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify a veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The notice must be provided to the veteran prior to the initial adjudication of his or her claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that, in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.

VA satisfied its duty to notify the Veteran by issuing notice letters in October 2011 and December 2012. Through these notice letters, VA informed the Veteran about the information and evidence not of record that was necessary to substantiate the claims; the information and evidence that VA would seek to provide; the information and evidence the Veteran was expected to provide; the information regarding the assignment of ratings and effective dates required by Dingess; and the information regarding new and material evidence required by Kent. VA sent these required VCAA notice letters after initially deciding the Veteran's claims; the October 2011 and December 2012 letters were thus untimely. VA cured this timing defect later, however, by readjudicating the appellant's claims in a SSOC issued in January 2013. Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The duty to assist provisions of the VCAA have been met. The claims file contains service treatment records and reports of post-service medical treatment. The claims file indicates that the Veteran has been treated for his claimed disorders at several facilities, including Kaiser Permanente, Suburban Hospital, Prince George's County Doctors Hospital, and Manor Nursing. Although he was provided with release forms to allow VA to obtain these private treatment records, attached to the October 2011 and December 2012 VCAA notice letters, the Veteran did not return the release forms as requested.

Since the Veteran filed the claims for service connection and petitions to reopen claims for service connection in October 2006, over the previous six years, VA has notified the Veteran on four occasions of the need to provide release forms to allow VA to procure outstanding records. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that the duty to assist is not a one-way-street and that a veteran must provide information that will allow VA to assist him). As the Veteran did not provide these release forms, despite being advised to do so on multiple occasions, VA has fulfilled its duty to assist the Veteran in obtaining any missing private examiners' records. See 38 C.F.R. § 3.159(e)(2) (where claimant does not provide release for records, VA's duty to assist is fulfilled where the claimant is asked to provide the records).

The Veteran was not afforded a VA examination or VA medical opinion regarding the claims for service connection for tinnitus, a low back disorder, tinea pedis, or tinea cruris. The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law. 

The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), stated that an examination is required when (1) there is competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim. See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i). The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold. McLendon, 20 Vet. App. at 83. 

Examinations were not needed in this case with regard to the issues of service connection for these disabilities. In this decision, the Board has found as a fact that there was no in-service injury or disease of the low back, including no chronic in-service symptoms of disability of the low back, and the reports of continuous post-service low back symptomatology have found herein not to be credible. 

Because there is no in-service injury or disease to which a competent medical opinion could relate a current disability of the low back, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection. See 38 U.S.C.A. § 5103A(a)(2) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"). 

Likewise, the record contains no credible evidence of chronic or in-service symptomatology regarding tinnitus, and the Veteran's reports of continuous post-service tinnitus symptomatology have been found herein not to be credible. The Veteran did not have any tinea pedis or tinea cruris symptomatology during service, and the Veteran's reports of any nexus between such disorders and service lack credibility. 

The Board has considered the decision in Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); however, in the absence of evidence of an in-service disease or injury regarding the claimed disorders, referral of this case to obtain an examination and/or an opinion as to the etiology of any of the Veteran's claimed disorders would in essence place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of occurrence of an in-service injuries or diseases, and could only result in speculative opinions or purported opinions of no probative value. Even under the low threshold of McLendon, an examination with medical opinion is not required.

Regarding the claims involving whether new and material evidence has been received to reopen the service connection claims for pseudofolliculitis barbae, and hearing loss, it is noted that the duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach until a previously denied claim is reopened. 38 C.F.R. § 3.159 (c)(4)(iii).

Regarding the Central Office hearing of March 2011, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ chairing a hearing fulfill two duties to comply with this VA regulation. These duties consist of (1) fully explaining the issues, and (2) suggesting the submission of evidence that may have been overlooked. Here, during the March 2011 Central Office hearing, the presiding VLJ allowed the Veteran's representative to list the issues on appeal. Then, having heard the Veteran's testimony, the presiding VLJ sought to identify any pertinent evidence not then currently of record that might have been overlooked or was outstanding and, in turn, might tend to substantiate his claims. Both the presiding VLJ and the Veteran's representative specifically queried the Veteran regarding any outstanding evidence that might be of benefit to the Veteran in supporting his claims. Indeed, partially as a result of these inquiries, the presiding VLJ determined that a further attempt to obtain any outstanding evidence was necessary and the Board subsequently remanded this claim in September 2011. The presiding VLJ complied with the requirements of Bryant and 38 C.F.R. 
§ 3.103(c)(2).

In September 2011, the Board remanded the Veteran's claims for to obtain additional treatment records still outstanding, the procurement of the Veteran's service personnel records, and the issuance of a VCAA notice in compliance with the decision in Kent. The record indicates that the AMC subsequently obtained all outstanding treatment records for which VA had authorization, specifically VA and Social Security Administration (SSA) records, procured the service personnel records, and issued the required VCAA notice. As noted above, as the Veteran did not return the required authorization forms, the AMC could not procure any additional private treatment records. See Wood, 1 Vet. App. at 193. Therefore, the AMC complied with the Board's Remand directives. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Veteran has been given ample opportunity to present evidence and argument in support of his claims. The Veteran has not provided VA with sufficient information regarding any additional evidence, or authorization and consent forms that would allow for the procurement of any additional evidence not already on file. Therefore, pursuant to 38 C.F.R. § 3.655 (2012), all relevant evidence necessary for an equitable disposition of the Veteran's appeal of these issues has been obtained and the case is ready for appellate review. General due process considerations have been complied with by VA. See 38 C.F.R. § 3.103. 


New and Material Evidence

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record. 38 U.S.C.A. § 7105. However, pursuant to 
38 C.F.R. § 5108, if  new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers. Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). In determining whether evidence is "new and material," the credibility of the new evidence must be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki,
24 Vet. App. 110, 117 (2010). Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118. 

Regardless of the RO's determination as to whether new and material evidence has been submitted, the Board has a jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened. See Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c) (West 2002 & Supp. 2012)). Accordingly, the Board must initially determine whether there is new and material evidence to reopen a previously denied claim.

In order to prevail on the issue of service connection, generally, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Reopening Service Connection for Pseudofolliculitis Barbae

In an April 2001 rating decision, the VA Regional Office in Washington, DC denied service connection for pseudofolliculitis barbae. Prior to the April 2001 rating decision, the Veteran argued that he experienced pseudofolliculitis barbae which began during service. In the April 2001 rating decision, VA found that the Veteran's pseudofolliculitis barbae disorder was not related to service. 

Reviewing the evidence submitted since the April 2001 rating decision, at the March 2011 Central Office hearing, the Veteran testified that he experienced pseudofolliculitis barbae during service, but did not specifically comment as to whether he still had the disorder. The treatment records of evidence since the April 2001 rating decision contain no notation indicating treatment or diagnosis for pseudofolliculitis barbae for over 10 years. Skin examinations of record, to including a recent skin examination included in a February 2012 VA emergency department note, contain no notations indicating diagnosed pseudofolliculitis barbae since the April 2001 rating decision.  

As noted above, the Veteran testified that he had pseudofolliculitis barbae during service, but the record contains no notation indicating that the Veteran had a diagnosed pseudofolliculitis barbae disorder during the pendency of the appeal. As the evidence associated with the claims file subsequent to the April 2001 rating decision does not indicate any relationship between a currently diagnosed pseudofolliculitis barbae disorder and service; the newly submitted evidence does not raise a reasonable possibility of substantiating the claim of service connection for pseudofolliculitis barbae. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (finding that in the absence of proof of present disability there can be no valid claim).

For all of the above reasons, the evidence submitted by the Veteran since the April 2001 rating decision is not new and material, and the claim for service connection for pseudofolliculitis barbae is not reopened. 38 U.S.C.A. § 5108; C.F.R. § 3.156.

Reopening Service Connection for Hearing Loss

In an April 2001 rating decision, the VA Regional Office in Washington, DC denied service connection for hearing loss. Reviewing the evidence of record prior to the April 2001 rating decision, the service treatment records contain no notation indicating treatment or diagnosis for hearing loss during service. In a January 2007 service enlistment examination report, a service examiner noted that the Veteran's hearing at entrance was essentially normal. In a June 1999 discharge hearing conversation examination report, written nine days prior to the Veteran's discharge from service, the Veteran denied experiencing any worsening of hearing during service. 

In December 1999, the Veteran submitted his initial claim for service connection for hearing loss. In a July 2000 VA audiology examination report, the Veteran specifically stated that he developed hearing loss due to exposure to aircraft engine noise without the benefit of hearing protection during service. Upon examination, the VA examiner noted that the Veteran puretone thresholds were normal. As the Veteran did not return for subsequent testing for word recognition, the VA examiner diagnosed normal hearing. 

In the April 2001 rating decision, VA found that the Veteran did not have hearing loss related to service.

Reviewing the evidence submitted since the April 2001 rating decision, at the March 2011 Central Office hearing, the Veteran testified that he developed hearing loss due to exposure to jet engine noise during service. Yet, the treatment records added to the claims file since April 2001 contain no medical evidence indicating that the Veteran has a hearing loss disorder. 

Therefore, although the evidence submitted since the April 2001 rating decision is new, it is not material as it is merely cumulative and redundant when compared to the evidence of record prior to the April 2001 decision. The Veteran's lay evidence, indicating that he experienced in-service hearing loss related to exposure to jet engine noise during service, is identical to that submitted prior to the April 2001 rating decision. Moreover, the record does not contain any treatment records indicating a diagnosed hearing loss disorder. See Brammer, 3 Vet. App. at 225 (1992). Therefore, the newly submitted evidence does not raise a reasonable possibility of substantiating the claim of service connection for hearing loss. 

For all of the above reasons, the evidence submitted by the Veteran since the April 2001 rating decision is not new and material, and the claim for service connection for hearing loss is not reopened. 38 U.S.C.A. § 5108; C.F.R. § 3.156.


Reopening Service Connection for Headaches

In an April 2001 rating decision, the VA Regional Office in Washington, DC denied service connection for headaches. Reviewing the evidence of record prior to the April 2001 rating decision, in a January 2007 service enlistment examination report, a service examiner noted that the Veteran's neurological system at entrance was essentially normal. In a July 1997 service treatment record, an emergency medical technician noted that the Veteran was found on the floor with vomit in the area, and was treated for loss of consciousness possibly due to alcohol with possible head trauma. September 1998 service treatment records contain notations indicating treatment for headaches related to viral pharyngitis. In a May 1999 service treatment record, the Veteran reported passing out. In a June 1999 report of medical assessment, the Veteran indicated that his overall health was the same as it had been on the date of his last examination, specifically the January 1997 service entrance medical examination.

January 2000 VA treatment records contain notations indicating treatment for back and neck pain related to a motor vehicle accident. 

In an August 2000 VA medical examination report, the Veteran reported experiencing the onset of bitemporal throbbing headaches during his first year of service. The Veteran stated that the headaches could begin at any time of day or night, and sometimes would awaken him from sleep. The Veteran indicated that the headaches were not associated with visual changes, nausea, or photophobia, but phonophobia would sometimes occur. The Veteran stated that the headaches occurred two or three times per week, and would last for at least one hour. The Veteran stated that sometimes the headaches were so severe that he would have to stop working. The Veteran indicated that he would get some relief by taking Tylenol-3. The Veteran also reported difficulties with both recent and distant memory during his first year of service. A physical examination was normal. The VA examiner diagnosed migraine headaches and an organic brain syndrome with memory deficit. The VA examiner subsequently noted that the Veteran did not appear for laboratory testing to confirm the second diagnosis. 

In the April 2001 rating decision, VA found that the evidence did not indicate that the Veteran had chronic headaches in service, and did not indicate a nexus between the Veteran's currently diagnosed migraines and service.  

Reviewing the evidence submitted since the April 2001 rating decision, in a January 2007 VA treatment record, indicating the results of a physical examination provided to the Veteran upon hospitalization for a psychiatric disorder, the Veteran specifically denied experiencing a headache.

In a March 2007 VA treatment record, the Veteran reported experiencing left-sided low back pain and some neck pain after experiencing a motor vehicle accident at about five P.M. that evening. The Veteran indicated that another vehicle glanced the front of his vehicle while he parked, causing him to bump the left side of his head on the side pillar. The Veteran indicated that he was not wearing a seat belt at the time and did not lose consciousness. The Veteran reported having neck and back pain after a motor vehicle accident years prior to the recent accident. The Veteran indicated that his headache was better than earlier. After an examination, the VA examiner diagnosed acute cervical and lumbar strain with muscle spasm.

At the March 2009 DRO hearing, the Veteran stated that he had never felt the same since he received in-service anthrax vaccinations, indicating that they made him "feel funny." When asked to describe if these "funny feelings" came in the form of headaches, the VA examiner observed that the Veteran stated "it's physical; my heart beats fast ... you get headaches." The Veteran did not offer any further commentary regarding any relationship between his headaches and service. 

In a March 2009 VA treatment record, the Veteran complained of headaches since a motor vehicle accident that had occurred that evening.

In a January 2010 VA treatment record, the Veteran denied experiencing headaches during treatment for back and neck pain related to a recent motor vehicle accident. 

In an April 2010 VA treatment record, the Veteran reported experiencing "off and on" headaches. 

In a June 2010 VA treatment record, the Veteran sought treatment for headaches. The Veteran made no indication how long he had experienced these headaches.

In an October 2010 VA treatment record, the Veteran reported experiencing occasional headaches, but stated that he did not have one at that time. 

At the March 2011 Central Office hearing, the Veteran stated that he had experienced headaches measuring a 10 on a scale of 10 every other day since service. The Veteran stated that, during the headaches, he could "feel my temple racing." 

In a February 2012 VA treatment record, the VA examiner noted treating the Veteran for headaches by giving him ibuprofen. 

In determining whether newly-received evidence is new and material, the credibility of the evidence is to be presumed. Justus, 3 Vet. App. at 513. When credibility is presumed, as is required when determining solely whether to reopen a previously denied claim, the Veteran's March 2009 testimony at the DRO hearing indicates that the Veteran experienced headaches since an in-service anthrax injection. 

Presumed credible for the limited purpose of determining whether evidence sufficient to reopen the claim has been received, this evidence relates to the unestablished fact of a nexus between the Veteran's claimed headache disorder and an incident in service, and therefore raises a reasonable possibility of substantiating this claim. Accordingly, the Board finds that this additional evidence is new and material and, therefore, allows for the reopening of this claim for service connection for headaches.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability. See 
38 C.F.R. § 3.303; see also Hickson, 12 Vet. App. at 253; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

Under 38 C.F.R. § 3.303(b), claims for certain chronic diseases - namely those listed in 38 C.F.R. § 3.309(a) - benefit from a somewhat more relaxed evidentiary standard. See Walker v. Shinseki, 708 F.3d. 1331, 1339 (Fed. Cir. 2013) (holding that "[t]he clear purpose of the regulation is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases."). When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes"). 38 C.F.R. § 3.303(b). In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." Id. Thus, the mere manifestation during service of potentially relevant symptoms (such as joint pain or abnormal heart action in claims for arthritis or heart disease, for example) does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned. Id. If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim. Id.  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b). Walker, 708 F3d. at 1336. Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period." Id. (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation"). Significantly, the Federal Circuit indicated that showing a continuity of symptomatology after service is a lesser evidentiary burden than the nexus requirement of the three-part test discussed above: "The primary difference between a chronic disease that qualifies for § 3.303(b) analysis, and one that must be tested under § 3.303(a), is that the latter must satisfy the 'nexus' requirement of the three-element test, whereas the former benefits from presumptive service connection . . . or service connection via continuity of symptomatology" (emphasis added). Id. at 1339. 

Not all diseases that may be considered "chronic" from a medical standpoint qualify for the relaxed evidentiary standard under section 3.303(b). Rather, the Federal Circuit held that this subsection only applies to the specific chronic diseases listed in 38 C.F.R. § 3.309(a). Id. at 1338-40. Thus, if the claimant does not have one of the chronic diseases enumerated in section 3.309(a), then the more relaxed continuity-of-symptomatology standard does not apply, and "medical nexus of a relationship [sic] between the condition in service and the present condition is required." Id. at 1338; see also id. at 1336, 1340 (holding that the claimant's allegation of a continuity of hearing loss ever since active service was not sufficient to support the claim under subsection 3.303(b), as hearing loss was not among the chronic diseases listed in section 3.309(a)). 

Because the Veteran is claiming service connection for tinnitus and arthritis of the low back, the provisions of subsection 3.303(b) for chronic disabilities apply, and the Veteran's claims for service connection for tinnitus and arthritis of the low back may be supported by evidence of a continuity of symptomatology after service. 

Service connection may be granted for the listed chronic diseases, to include tinnitus and arthritis, when they are manifested to a compensable degree within one year of separation from service. This presumption is rebuttable by probative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In all cases, the Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. Layno v. Brown, 6 Vet. App. 465 (1994). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the veteran, the Court holding that medical opinion not required to prove nexus between service-connected mental disorder and drowning which caused veteran's death).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Gober, 125 F.3d 1477, 1481 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107. A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert, 1 Vet. App. at 49. The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Board has considered all evidence of record as it bears on the question of service connection. See 38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2011) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case"). Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. The U.S. Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's appeal.

Service Connection for Tinnitus

The Veteran essentially contends that he developed tinnitus due to service. At the March 2011 Central Office hearing, the Veteran testified that he had experienced ringing in his ears since service. Having reviewed the evidence of record, the Board finds that the Veteran does not have a current tinnitus disorder that began during service or is related to any incident of service.  

The Veteran did not experience chronic tinnitus symptomatology during service. In a January 1997 service entrance medical examination report, a service examiner noted that the Veteran did not have any neurological or hearing-related disorders. The Veteran's service treatment records contain no notation indicating in-service treatment or diagnosis for tinnitus symptomatology. In a June 1999 hearing conversation examination report, written nine days before the Veteran's discharge from service, the Veteran specifically denied having experienced tinnitus. In a June 1999 report of medical assessment, the Veteran indicated that his overall health was the same as it had been on the date of his last examination, specifically the January 1997 service entrance medical examination.

The Veteran's March 2011 testimony at the Central Office hearing essentially is the only lay evidence in which the Veteran specifically indicated a nexus between tinnitus and service. In that testimony, the Veteran indicated that he experienced tinnitus "since service," but did not indicate that he experienced chronic tinnitus  during service or a single instance of tinnitus symptomatology during service. Therefore, the Board finds that the preponderance of the evidence weighs against a finding of chronic in-service tinnitus symptomatology during service. 

The Board also finds that the Veteran did not experience continuous tinnitus symptomatology following the Veteran's discharge from service. At the March 2011 Central Office hearing, the Veteran testified that he had experienced ringing in his ears since service. The Veteran stated that the ringing would occur on a daily basis after any prolonged noise or any conversation, to include one conducted in whispers. As a result of this ringing, the Veteran indicated that he had to read other's lips during conversation.

As noted above, in a June 1999 hearing conversation examination report, written nine days before the Veteran's discharge from service, the Veteran specifically denied experiencing tinnitus. Over a decade of post-service treatment records, to include a June 2000 VA audiology examination report, provided to determine the nature of the Veteran's claimed hearing loss, include no notation indicating that the Veteran reported experiencing tinnitus symptomatology. In an October 2010 VA treatment record, specifically an attending note, the Veteran specifically denied experiencing tinnitus symptomatology.

The Board has considered the Veteran's March 2011 testimony in which he claimed to have experienced tinnitus since service, apparently on a daily basis. However,  the Veteran's testimony is inconsistent with the treatment record evidence, to include the service treatment records indicating that the Veteran did not have tinnitus at discharge and the October 2010 VA treatment record in which the Veteran denied experiencing any tinnitus symptomatology. 

The Veteran's testimony, indicating continuous tinnitus symptomatology since discharge from service, lacks credibility. See Caluza, 7 Vet. App. at 498 (holding that, in weighing credibility of lay evidence, VA may consider such elements as interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness). Therefore, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous tinnitus symptomatology since discharge from service.

Service connection may be granted for listed chronic diseases, to include organic diseases of the nervous system, such as tinnitus, when they are manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. As noted above, the service treatment records indicate that the Veteran specifically denied having ever experienced tinnitus symptomatology nine days prior to his discharge from service. 

In June 2000 VA audiology examination report, the Veteran, when describing his hearing loss symptomatology, made no mention of ringing in his ears or other tinnitus symptomatology. The treatment record evidence contain no notation indicating treatment or diagnosis for tinnitus symptomatology within one year of the Veteran's discharge from service. Moreover, as explained above, the Veteran's statements, indicating continuous tinnitus symptomatology since discharge from service, lack credibility as they are inconsistent with the other evidence of record. Therefore, the Board finds that the weight of the evidence indicates that the Veteran did not experience tinnitus manifested to a compensable degree within one year of separation from service.

Finally, the Board finds that the Veteran's claimed tinnitus disorder is not related to service or to any incident of service. The Veteran has never been diagnosed as having a tinnitus disorder by a medical professional. Due to the simplicity of the disorder, the Veteran's lay evidence is competent and sufficient to establish a current diagnosis of tinnitus. See Jandreau v. Nicholson, 492 F. 3d at 1372. However, the only evidence of record indicating that the Veteran's tinnitus is related to service is the Veteran's March 2011 testimony, indicating continuous tinnitus symptomatology since the Veteran's discharge from service. As the Board has found that the Veteran's testimony is not credible, the record does not contain any credible evidence indicating a nexus between any current tinnitus disorder and service. 

As the evidence indicates that the Veteran's claimed tinnitus is not related to service or any incident of service, the preponderance of the evidence is against the Veteran's claim for service connection for tinnitus and it must be denied. 
38 U.S.C.A. § 5107(b); Alemany, 9 Vet. App. at 518.

Service Connection for Low Back Disorder

The Veteran essentially contends that he developed a low back disorder during service. Having reviewed the evidence of record, the Board finds that the Veteran does not have a current low back disorder that began during service or is related to any incident of service.  

In a January 1997 service enlistment examination report, a service examiner reported that the Veteran's spine and musculoskeletal systems were normal. The Veteran's service treatment records contain no notation indicating in-service treatment or diagnosis for low back disorder symptomatology. In a September 1998 pre-deployment health questionnaire, the Veteran stated that he did not have any current health problems. In a June 1999 report of medical assessment, provided at discharge, the Veteran indicated that his overall health was the same as it had been on the date of his last examination, specifically the January 1997 service entrance medical examination, and that he had not incurred any illness or injury during service for which he did not seek medical care.

Reviewing the post-service evidence, in a January 2000 VA treatment record, the Veteran reported being in a car accident the previous Monday. The Veteran indicated that he did not see a doctor after the accident. The Veteran reported experiencing "stiffness on his neck and pain radiated to his lower back since Monday."  

In a January 2000 VA treatment record, a VA examiner noted mild muscle spasms over the lumber area. After an examination, to include an X-ray, the VA examiner diagnosed mild degenerative disease at L1-2, with no noted fractures.  

In a June 2002 VA treatment record, the Veteran reported falling at work two weeks prior to examination. The Veteran stated that, in the fall, he "injured his lower back and neck." In an additional VA treatment record, written the same day, the Veteran reported experiencing "severe back pain since fall from ladder six-seven feet while at work two weeks ago." A VA examiner diagnosed a "back strain post fall." 

In a December 2002 VA treatment record, the Veteran reported being involved in a motor vehicle accident on November 26, or 27, 2002. The Veteran indicated that he was driving when his car was struck on the driver's side. The Veteran stated that he had experienced a spleen injury during the incident. The Veteran also indicated that he had "lower and mid back pain." The Veteran also stated that he slipped off a ladder and fell eight feet while working for the local transit authority in May, incurring a head and back injury and knocking him unconscious. The Veteran stated that his back pain was similar to that he experienced after the first automobile accident in January 2000. Upon X-ray examination, the VA examiner noted that the Veteran had multiple fractures of the left pubic bones and some effusion in his chest, yet his hip joint appeared intact and stable.

In a February 2003 VA treatment record, the VA examiner noted that the Veteran was being examined as follow-up for his fractured left pelvis and left pleural effusion. Upon examination, the VA examiner noted that full range of motion of the left hip and lower back was performed without difficulty.  

In a January 2007 VA psychiatric treatment record, the Veteran told a VA psychiatric examiner that he experienced a "flashback" involving "being startled by co-workers as they deliberately started the engine again while he was walking on the wing of an aircraft." As will be noted below, in subsequent VA treatment records, the Veteran reported having flashbacks involving that claimed event. 

In a March 2007 VA treatment record, the Veteran reported experiencing left-sided low back pain and some neck pain after experiencing the motor vehicle accident described above. The VA examiner diagnosed acute cervical and lumbar strain with muscle spasm.

In an April 2007 lay statement in the context of his claimed psychiatric disorder, the Veteran wrote that, during service, he was part of an "engine-run" team. As part of those duties, the Veteran indicated that he had to take his post on a wingtip and ensure that no "frontline vehicles" entered the area during the engine run. The Veteran indicated that it was standard procedure for the team to wait until all members were in position and gave the correct signal prior to starting the test. The Veteran wrote that the part of team assigned to the cockpit failed to follow proper procedures before the Veteran reached the wingtip and started the engine as the Veteran stood behind it. The Veteran wrote that this act "was intentional without a doubt since I didn't reach my post or give a signal (my okay) to proceed." The Veteran wrote that he was "immediately blow backwards as I fell to the ground." The Veteran stated that he was "very angry and humiliated," but "did not report it for fear of being reprimanded." 
 
In a November 2007 VA treatment record, the Veteran stated that he was "blown down" when plane engines were "cut on" during active duty and that he had some injuries from this event, but did not describe the injuries.

In a subsequent November 2007 VA treatment record, the VA examiner noted that the Veteran was experiencing "delusions and paranoia," related to a psychiatric disorder. The VA examiner quoted the Veteran as saying, "They're after me, they cut the engines and blew me over." 

At the March 2009 DRO hearing, when asked if he had injured his back during service, the Veteran replied "I think so." The Veteran later testified that he had "trouble with remembering everything." Subsequently, when describing the incident involving the jet engine test, the Veteran stated that his fellow service members did not wait until he reached the tip of the wing prior to starting the test. The Veteran stated that he "rolled over and they was laughing at me and everything." The Veteran did not report any low back disorder symptomatology as a result of that incident.

At the March 2011 Central Office hearing, the Veteran testified that he had experienced low back pain since his discharge from service. When asked whether he remembered injuring his back during service, the Veteran initially replied "no." The Veteran's representative then told the Veteran that he had mentioned "one time that there was an engine rev up and it blew you over," and asked the Veteran if that was when the Veteran initially hurt his back. The Veteran replied, "I think so." When the representative described to the Veteran how the crew reportedly had fired the engine prematurely before the Veteran was on the wingtip, the Veteran stated that it "knocked me back, I rolled over and they laughed at me. It was embarrassing and it hurt me." When the representative stated that the Veteran hit the asphalt on the pad pretty hard, the Veteran replied "yeah." Later, the Veteran was asked about the engine testing while discussing his claim to reopen service connection for hearing loss. In describing the plane, the Veteran stated that his position on the plane was about approximately 20 to 30 feet from the engine. Having done so, the Veteran added "they blew me down and laughed at me."   

In a February 2012 VA emergency department note, the Veteran reported being stressed, and experiencing headaches. The VA examiner noted that a physical and skin examination was normal. The diagnosis was headache.

Having reviewed the evidence of record, the Board finds that the Veteran does not have a low back disorder related to service or any incident of service.

Initially, the Board finds that the Veteran did not experience chronic low back disorder symptomatology during service. As noted above, the service treatment records contain no notation indicating that the Veteran experienced any treatment or diagnosis for low back disorder symptomatology during service. In a September 1998 pre-deployment health questionnaire, the Veteran stated that he did not have any current health problems. In a June 1999 report of medical assessment, provided at discharge, the Veteran indicated that his overall health was the same as it had been on the date of his last examination, specifically the January 1997 service entrance medical examination, and that he had not incurred any illness or injury during service for which he did not seek medical care. Therefore the service treatment records contain no notation indicating chronic low back disorder symptomatology during service.

Moreover, the lay statements of record do not contain any notation indicating that the Veteran experienced chronic low back disorder symptomatology during service. At the March 2009 DRO hearing and the March 2011 Central Office hearing, the Veteran testified that he "thought" that he had injured his back during service. Yet, in neither instance, did the Veteran indicate that the claimed in-service low back injury resulted in chronic low back disorder symptomatology. Therefore, the weight of the evidence indicates that the Veteran did not experience chronic low back disorder symptomatology during service. 

Moreover, the Board finds that the Veteran's lay account of an in-service low back injury lacks credibility as it is not consistent with the other evidence of record, to include the Veteran's own lay statements. The service treatment records contain no notation indicating that that the Veteran experienced any low back disorder symptomatology during service, and, in the June 1999 report of medical assessment, the Veteran stated that he had not incurred any illness or injury during service for which he did not seek medical care. Although the Veteran has suggested that he experienced an in-service back injury during an "engine test," the Veteran did not report the incident involving the "engine test" until many years after service and, initially, indicated that the incident resulted in psychiatric trauma in the form of flashbacks, rather than any physical injury. In his initial account of the incident, contained in the January 2007 VA treatment record, the Veteran reported that the incident "startled" him, but did mention any physical injuries resulting from it. Subsequently, in the April 2007 lay statement, submitted in support of his claim for service connection for a psychiatric disorder, the Veteran reported feeling anger and humiliation following the incident, but did not indicate that he experienced a back injury as a result. In a subsequent November 2007 VA treatment record, the Veteran suggested that he was "injured" due to the incident, but did not state the nature of the injuries. 

At the March 2009 DRO hearing, the Veteran testified that he "thought" that he had experienced a low back injury during service, but did not provide any detail. In addition, the Veteran admitted at that hearing that his memory was not very good. When testifying about the engine incident to the DRO, in support of his claim for service connection for a psychiatric disorder, the Veteran stated that he remembered his crewmates laughing at him after the incident, but did not indicate that he had experienced any injuries. Finally, at the March 2011 Central Office hearing, when asked if he had experienced an in-service low back injury, the Veteran initially said "no." The Veteran then stated that he "thought" that he had hurt his plane during the engine test only after being "reminded" of the incident by his representative. 

The Veteran's account, especially when viewed in light of the other evidence of record, suggests an event rather than a physical one. The Veteran only indicated that he felt any physical effects from that experience only when his representative asked if he had hit the "asphalt pretty hard." However, when the incident was discussed later, the Veteran again stated that "they blew me down and laughed at me," indicating that an emotional rather than physical injury.

In essence, the only evidence of a specific in-service back injury comes in the form of the Veteran's lay statements at the March 2011 Central Office hearing, given in response to extremely leading questions from his counsel. These statements, indicating that he experienced a back injury during an engine test, are inconsistent with the Veteran's earlier testimony that day, when he denied experiencing an in-service back injury. Moreover, the testimony is also inconsistent with the Veteran's earlier statements about that incident, in which the Veteran indicated that he experienced emotional wounds (i.e. humiliation) from that incident, rather than physical effects. The Board notes that the Veteran himself, when speaking about the incident without prodding from his counsel during the Central Office hearing, specifically indicated that his crewmates "blew me down and laughed at me." 

Finally, at the March 2009 DRO hearing, the Veteran himself mentioned that he has difficulty with memory. In March 2006, April 2006, and April 2012 VA treatment records, involving psychiatric treatment otherwise unrelated to this record, VA examiners noted that the Veteran reported having further difficulties with his memory. Moreover, in an April 2006 VA treatment record, otherwise unrelated to this claim, a VA examiner noted that the Veteran was claiming to recall working on aircraft which would then fly off to drop bombs on women and children during a conflict in Iraq. 

The VA examiner advised the Veteran that his memories of such actions were, in fact, delusions as the Veteran was stationed in the United Arab Emirates in 1998 and, therefore, did not serve during a period of active combat involving Iraq. Noting the Veteran's memory difficulties, his history of delusional thinking, and the inconsistencies between the lay accounts of a low back injury during service and the other evidence of record, the Board finds that the Veteran's accounts of an in-service low back injury are not credible. See Caluza, at 498. Therefore, the Board finds that the Veteran did not experience an in-service low back injury.

The Board also finds that the Veteran did not experience continuous low back disorder symptomatology since service. At the March 2011 Central Office hearing, the Veteran testified that he had experienced low back pain since service. However and as noted, the Veteran's statements are not credible as they are inconsistent with the other evidence of record, to include the Veteran's own statements. See id. As noted above, the evidence of record, to specifically include the June 1999 report of medical assessment, indicates that the Veteran did not experience low back disorder symptomatology at discharge from service. 


The first post-service evidence of record, indicating treatment for low back disorder symptomatology, is a January 2000 VA treatment record. In that record, the Veteran reported experiencing "stiffness on his neck and pain radiated to his lower back" since an automobile accident the previous Monday. Subsequent treatment records indicate only sporadic treatment for low back disorder symptomatology, which either the Veteran or the treating examiner indicated began after either a falling accident or one of several automobile accident the Veteran experienced after service. Therefore, the weight of the evidence indicates that the Veteran did not experience continuous low back disorder symptomatology since service.

Service connection may be granted for listed chronic diseases, to include arthritis, when they are manifested to a compensable degree within one year of separation from service, as such conditions are presumed to be service connected; however this presumption may be rebutted by probative evidence to the contrary. 38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. In January 2000, approximately seven months after the Veteran's discharge, the Veteran was in an automobile accident. January 2000 VA treatment records include reports from the Veteran indicating onset of low back pain after the accident. In these same records, VA examiners, having examined the Veteran, diagnosed mild degenerative disease at L1-2, with no noted fractures. 

As explained above, the evidence shows that the Veteran did not experience an in-service back injury and the Veteran's back was normal at discharge. Although the Veteran was diagnosed as having degenerative disease at L1-2 within the one year period after service, the record contains probative evidence indicating that the diagnosis followed a January 2000 automobile accident, resulting in a noted back injury. Therefore, the evidence, clearly showing a low back injury resulting from a post-service car accident, rebuts the presumption of service connection and it does not apply. See id.  

Finally, the Veteran's current low back disorder is not related to service or any incident of service. The only evidence indicating any nexus between a current low back disorder and the Veteran's service is included in the statements made by the Veteran, indicating an in-service low back injury and continuous low back disorder symptomatology since service. As noted above, the Board finds that the Veteran's statements lack credibility. Therefore, the weight of the evidence indicates that the Veteran's current low back disorder is not related to service or any incident of service.

As the evidence indicates that the Veteran's claimed low back disorder is not related to service or any incident of service, the preponderance of the evidence is against the Veteran's claim for service connection for a low back disorder and it must be denied. 38 U.S.C.A. § 5107(b); Alemany, at 518.


Service Connection for Tinea Pedis and Tinea Cruris

The Veteran claims that he has incurred both tinea pedis and tinea cruris during service. Having reviewed the record of evidence, the Board finds that the claimed tinea pedis and tinea cruris disorders did not begin during service and are not related to any incidents of service.  

In his January 1997 service enlistment examination report, a service examiner reported that the Veteran's skin and feet were normal. The Veteran's service treatment records contain no notation indicating in-service treatment or diagnosis for either tinea pedis or tinea cruris. In a September 1998 pre-deployment health questionnaire, the Veteran stated that he did not have any current health problems, to include skin problems. In a June 1999 report of medical assessment, provided at discharge, the Veteran indicated that his overall health was the same as it had been on the date of his last examination, specifically the January 1997 service entrance medical examination, and that he had not incurred any illness or injury during service for which he did not seek medical care.

In October 2006, the Veteran filed claims for service connection for tinea pedis and tinea cruris. 

The first post-service record indicating treatment for tinea pedis or tinea cruris is a November 2006 VA treatment record. In this record, the Veteran told the VA examiner that he wanted to discuss both the fungus he had on his feet and a groin itch that he had experienced since service. Upon examination, the VA examiner noted thickened toenails and scaling of the toes, and scaling hyperpigmented plaques on the Veteran's groin.  The VA examiner diagnosed tinea pedis and tinea cruris, and gave the Veteran medication for treatment.

In a November 2007 VA treatment record, the Veteran indicated that he needed a refill on his groin and toe medication. The Veteran indicated that he experienced an itching sensation around his privates. Upon examination of the Veteran's groin, the VA examiner noted finding no erythema, rashes, or excoriations. Upon examination of the Veteran's feet, the VA examiner noted finding no dystrophic nails or skin lesions. Regarding the Veteran's groin itching symptomatology, the VA examiner reported finding no evidence of active infection or lesions, and wrote that the Veteran's symptoms were likely psychogenic. Regarding the Veteran's claimed foot itching, the VA examiner reported finding no evidence of active toenail infection, and wrote that the Veteran's symptoms were psychogenic. 

Subsequent VA treatment records contain reports indicating that the Veteran incurred and was treated for genital herpes beginning in June 2010. Despite the examinations of the Veteran's groin that were necessary for treatment of the herpes disorder, these treatment records contain no reports of treatment or diagnosis for tinea cruris.

At the March 2011 Central Office hearing, the Veteran testified that he first noticed that his toenails were black during service. The Veteran reported going to an examiner during service and being prescribed a "purple liquid" to apply to his toes. The Veteran stated that the disorder "eventually got better," but then indicated that it was "ugly and black." Regarding his tinea cruris, the Veteran stated that he had a rash on his groin since service and that he went to a service examiner for treatment of this disorder. 

The preponderance of the evidence weighs against a grant of service connection for either tinea pedis or tinea cruris. The Board has considered the Veteran's statements, indicating that he developed and sought treatment for both disorders during service, and that he continued to have such disorders after service. These statements are inconsistent with the other evidence of record as to lack credibility. See Caluza, 7 Vet. App. at 498. Despite the Veteran's reports of in-service treatment, the service treatment records contain no notation indicating treatment or diagnosis for either tinea cruris or tinea pedis during service. The first record indicating any complaint of symptomatology or treatment for either disorder is dated November 2006, more than seven years after the Veteran's June 1999 discharge from service. Moreover, the post-service treatment records indicate that the disorders were effectively cured by the post-service treatment as of November 2007. As the records indicate that the Veteran did not have diagnosed tinea cruris and tinea pedis as of March 2011, the Veteran's March 2011 testimony, indicating that he still had both disorders, lacks credibility. See id. 

As the weight of the evidence indicates that the Veteran's tinea cruris and tinea pedis disorders did not begin during service and were not related to any incident of service, the preponderance of the evidence is against the Veteran's claims for service connection for tinea pedis and tinea cruris, and they must be denied. 38 U.S.C.A. § 5107(b); Alemany, at 518.


ORDER

New and material evidence not having been received, the appeal to reopen service connection for pseudofolliculitis barbae is denied.

New and material evidence not having been received, the appeal to reopen service connection for hearing loss is denied.

New and material evidence having been received, the appeal to reopen service connection for headaches is granted.

Service connection for tinnitus is denied.

Service connection for a low back disorder is denied.

Service connection for bilateral tinea pedis is denied.

Service connection for tinea cruris is denied. 


REMAND

The record is not ready for appellate review of the issues on appeal. The following further development is required.

Under VA regulations, a psychiatric examination, including an opinion regarding whether a claimed PTSD disorder is related to an in-service stressor, is to be performed by a qualified examiner, specifically a VA psychiatrist or psychologist, or a psychologist or psychiatrist with whom VA has contracted. In September 2011, the Board remanded the Veteran's claim to the AMC for the provision of such a VA psychiatric examination. The record indicates that the subsequent November 2011 VA psychiatric examination report was written by a certified physician's assistant, specializing in hematology/oncology. Therefore, another examination, performed by a qualified examiner is necessary.

As the Veteran has claimed to have experienced headaches related to an in-service incident, specifically an anthrax injection, the Board finds that a medical opinion is necessary to determine whether the Veteran's claimed headaches are at least as likely as not related to service or any incident of service, to include the anthrax injection or any other incidents of service. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2012). Expedited handling is requested.)

1. Schedule the Veteran for a VA examination, to be performed by VA psychiatrist or psychologist, or a psychologist or psychiatrist with whom VA has contracted, at an appropriate location to determine whether the Veteran experiences any mental health disability as the result of his active duty service. The following considerations will govern the examination:

a. The entire claims file and a copy of this remand must be made available to the examiner. The examination report must reflect review of pertinent material in the claims folder. Although the examiner has an independent responsibility to review the claims file for pertinent evidence, his or her attention is directed to the following:

i. A July 1997 service treatment record indicating that the Veteran may have hit his head;

ii. A September 1998 service treatment record showing that the Veteran was experiencing a multi-day headache;

iii. A May 1999 service treatment record reflecting loss of consciousness;

iv. The remaining service treatment records indicating no treatment or diagnosis for any psychiatric disorder;

v. The Veteran's service personnel records, indicating Article 15 punishments for various offenses;

vi. Post-service records of motor vehicle accidents in January 2000;

vii. Post-service records indicating a fall from a ladder, with loss of consciousness, in November 2002;

viii. An April 2006 VA treatment note discussing the possible role of a non-service motor vehicle accident in the development of PTSD;

ix. A March 2007 VA treatment record in which the Veteran reported hitting his head in an automobile accident that evening; 

x. A January 2007 VA treatment note discussing the possible role of head injuries in the Veteran's development of mental health symptoms; 

xi. A January 2007 VA treatment note discussing the possible role of psychosis in the Veteran's flashbacks; and

xii. The November 2011 VA psychiatric examination report.

b. After reviewing the claims file and conducting an interview with, and examination of, the Veteran, the examiner must state whether he has any current (or at any time since filing his claim for service connection) mental disorder that likely began during service or is the direct result of in-service experiences. The examiner must include a specific finding as to whether the Veteran has PTSD.

c. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of pertinent evidence of record. 

d. If PTSD is diagnosed, the examiner must opine whether the stressors claimed by the Veteran are linked to fear of hostile military activity and are adequate to support a diagnosis of PTSD, and whether his symptoms are related to the claimed stressors.

e. If any other psychiatric disability is diagnosed, the examiner must specifically opine whether it is as likely as not that the disorder began during service, underwent a chronic increase in severity beyond natural progression during service, or is otherwise related to any incident of service.

f. All clinical findings must be reported in detail and correlated to a specific diagnosis and the report prepared must be typed.

g. A rationale must be provided for any findings rendered and any medical treatises referenced by the examiner must be cited. If the examiner is unable to render an opinion without resort to speculation, he or she must explain why and so state.

2. Request an opinion from a qualified clinician to determine whether the Veteran experiences a headache disorder as the result of his active duty service. The clinician should request an examination of the Veteran only if felt necessary by the clinician. The following considerations will govern the examination:

a. The entire claims file and a copy of this remand must be made available to the examiner. The examination report must reflect review of pertinent material in the claims folder. Although the examiner has an independent responsibility to review the claims file for pertinent evidence, his or her attention is directed to the following:

i. The January 1997 service enlistment entrance examination report in which a service examiner wrote that the Veteran did not experience any disorders, to include headaches;

ii. A July 1997 service treatment record indicating that the Veteran may have hit his head;

ii. A September 1998 service treatment record showing that the Veteran was experiencing a multi-day headache;

iii. A September 1998 pre-deployment health questionnaire, the Veteran stated that he did not have any current health problems;

iv. A May 1999 service treatment record reflecting loss of consciousness;

v. A June 1999 report of medical assessment, provided at discharge, in which the Veteran indicated that his overall health was the same as it had been on the date of his last examination, specifically the January 1997 service entrance medical examination, and that he had not incurred any illness or injury during service for which he did not seek medical care;

vi. The Veteran's service personnel records, indicating vaccination for anthrax;

vii. The August 2000 VA medical examination report, diagnosing the Veteran as having migraines;

viii. The January 2007 VA treatment record, indicating the results of a physical examination provided to the Veteran upon hospitalization for a psychiatric disorder, in which the Veteran specifically denied experiencing a headache;

ix. The March 2007 VA treatment record in which the Veteran reported having a headache after a car accident;

x. The March 2009 DRO hearing at which the Veteran claimed to have experienced headaches since anthrax injections;

xi. The March 2009 VA treatment record in which the Veteran complained of headaches since a motor vehicle accident that had occurred that evening;

xii. The January 2010 VA treatment record in which the Veteran denied experiencing headaches;

xiii. The April 2010 VA treatment record in which the Veteran reported experiencing headaches off and on;

xiv. The June 2010 VA treatment record in which the Veteran sought treatment for headaches;

xv. The October 2010 VA treatment record in which the Veteran reported experiencing occasional headaches, but stated that he did not have one at that time;

xvi. The March 2011 Central Office hearing, during which the Veteran stated that he had experienced headaches measuring a 10 on a scale of 10 every other day since service, and also stated that, during the headaches, he could "feel my temple racing;" and

xvii. The February 2012 VA treatment record in which a VA examiner noted treating the Veteran for headaches by giving him ibuprofen.

b. After reviewing the claims file and conducting an interview with, and examination of, the Veteran, the clinician must state whether he has any current (or at any time since filing his claim for service connection) headache disorder that likely began during service or is the direct result of in-service experiences.

c. In all conclusions, the clinician must identify and explain the medical basis or bases, with identification of pertinent evidence of record. 

d. A rationale must be provided for any findings rendered and any medical treatises referenced by the clinician must be cited. If the clinician is unable to render an opinion without resort to speculation, he or she must explain why and so state.

3. After the above has been completed, review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action must be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the examiner or clinician for corrective action. 

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the remaining issues on appeal. If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his attorney should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


